                   Case 4:20-mj-00233-N/A-MSA  Document
                                          CRIMINAL      1 Filed 03/04/20 Page 1 of 1
                                                   COMPLAINT
                      United States District Court                        DISTRICT of ARIZONA

                           United States of America                       DOCKET NO.
                                           V.                    .
                Colleen Listo; DOB: 1977; United States,./                MAGISTRATE'S            tfo 23 7 f: j
             Complaint for violation of Title 8 United States Code§ 1324(a)(l)(A)(ii) and 1324(a)'"(1)(B)(i)
COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:
On or about March 3, 2020, in the District of Arizona, Colleen Listo, knowing or in reckless disregard that certain
aliens, including Noel Carlos Santiago-Garcia and Olivero Antonio-Martinez, had come to, entered, and remained in
the United States in violation of law, did transport and move said aliens within the United States by means of
transportation and otherwise, in furtherance of such violation of law and did so for the purpose of private financial
gain; in violation of Title 8, United States Code, Sections 1324(a)(l)(A)(ii) and 1324(a)(l)(B)(i).
BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:
On or about March 3, 2020, in the District of Arizona, near Ak Chin, United States Border Patrol Agents (BPAs)
observed a dark green minivan exiting from the desert from an extremely remote area onto State Route 86 (SR-86) at
a high rate of speed. The minivan was behind the BPA, so the BPA stopped at the intersection of FederalI Route 15
(FR-15) and SR-86 to get a better view of the vehicle and license plate. The BPA was able to catch up to the 2008
Toyota Sienna, registered out of Sells, Arizona. The BPA did a vehicle stopped. The driver, later identified as Colleen
Listo, exited the vehicle and walked toward the BPA. The BP A asked Listo if she was the owner of the vehicle and
she stated no. the BP A asked Listo if she and everyone in the vehicle were United States Citizens and she said not all
of them. The BPA asked Listo to remove the keys from the Toyota Sienna. The BPA noticed thee passengers :were
wearing camouflage seat pants and there was a camouflage back pack in the back seat and a bag of food from a local
grocery store. The BPA was able to determine the passengers were Citizens of Mexico and they did not have the proper
documents that would allow them to be in or remain in the United States legally. The passengers were identified as
Noel Carlos Santiago-Garcia and Olivero Antonio-Martinez.

The Material Witnesses, Noel Carlos Santiago-Garcia and Olivero Antonio-Martinez stated they made arrangements
to be smuggled into the United States for money. They said the group consisted of five including three that crossed
into the U.S. They felt the other two were foot guides because they did not cross into the U.S. They were being guided
by a cellular phone. They stated that the other person in the group was communicating with the smugglers by sending
messages and that person knew the pickup location. They said that a minivan with a female driver arrived and picked
them up. When the minivan stopped the side door automatically opened for them. They believed the driver knew they
were illegal. Santiago-Garcia said that BPA chased them once and he lost his backpack with his food and his phone.
Santiago-Garcia said that he was supposed to pay the female driver $500 USD for her services and he was going to
pay her through the foot guide.

In a post-Miranda statement, Listo said that her friend asked her if she wanted to earn some money. Her friend gave
Listo's phone number to someone who was trying to hire a load driver to smuggle a group. Listo said she was contacted
by an illegal alien with two other subjects and Listo said she was not sure where they were and to find someone else.
Lis to said they called her the following morning and still needed a ride. Lis to was given the information of where they
were, so Listo agreed to pick them up. Listo said she was to be paid $500 USD per person. Listo admitted she knew.
the men were illegal aliens.
MATERIAL WITNESSES IN RELATION TO THE CHARGE: Noel Carlos Santiago-Garcia and Olivero Antonio-Martinez
Detention Requested                                                                  RE OF COMPLAINANT
     Being duly sworn, I declare that the foregoing is
     true and correct to the best of my owledge.
                                                                              ,,,z..----n,
                                                                            FFICIAL TITLE: Border Patrol Agent
AUTHORIZED BY: AUSA JAA/mh


                                                                          DATE: March 4, 2020

  I)   See Federal rules of Criminal Procedure Rules 3 and 54
